DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires both “another of the plurality of hook attachments is coupled to the flat bottom end,” and also “said body further comprising said plurality of hook attachments,” in lines 9-10 and 13, respectively, which appear to be contradictory limitations. In particular, the body cannot comprise (all of) the plurality of hook attachments, but also the flat bottom end comprises one of the same plurality of hook attachments. For purposes of this Office Action, the limitations will be interpreted to mean that the body comprises a plurality of hook attachments, and a distinct hook attachment is coupled to the flat bottom end.
	Claims 2-10 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, WO 01/62078 (previously cited on PTO-892 mailed 8/24/2020), in view of Smith, U.S. Patent No. 2,112,385, and Smart, U.S. Patent No. 4,809,455 (previously cited on PTO-892 mailed 1/29/2021).
aim 1, Han teaches a chum delivery device (see, e.g., 1:3-5 and 3:14) comprising:
A body (10) having a plurality of openings (12; see figures 1 and 4);
A top open end (covered by 20; see figures 1 and 2 and 3:3-6); and
A flat bottom end (bottom end covered by 30; see figures 2 and 3 and 3:6-10, figure 3 illustrating the identical flat top end; see also claim 2, distinguishing the cap from the bottom end);
A pattern formed by the plurality of openings (see figures 1 and 2) and configured relative to a chum type (see 2:28-3:1);
A top removable cap (20) configured to seal the top open end (see figures 1 and 2 and 3:4-6); and
A hook attachment (32, 40; see figure 4 and 3:12-14), wherein the hook attachment is coupled near the flat bottom end (see id.);
Wherein the bottom end is closed or open (see figure 1 and 3:15-16);
Wherein the body is configured for the receipt of chum (see figure 4, 2:28-3:1, and 3:14-16);
The body further comprising the one or more hook attachments (see figure 4 and 3:12-14); and
Wherein the plurality of openings are configured to allow for the release of the chum from the body. See figure 4, 2:28-3:1, and 3:14-16.
Although Han teaches a rounded top removable cap, rather than flat, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s 
Furthermore, although Han does not expressly teach whether the pattern is configured based on a chum type and a chum release rate, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pattern of Han to be configured based on the chum type and chum release rate, in order to appropriately pattern and size the openings depending on a type of chum to be released (see 1:3-5 and 2:28-29, discussing liquid, powdered, and ground baits) and so as to release chum at an optimum rate allowing for both prolonged use and delivery at a rate to entice fish.
Han additionally does not expressly teach a plurality of hook attachments, wherein at least one of the plurality of hook attachments is coupled to the body, and another of the plurality of hook attachments is coupled to the flat bottom end, or the body further comprising the plurality of hook attachments (see 112(b) rejection above for interpretation of these limitations in this Office Action).
Smith, similarly directed to a lure for fishing, teaches that it is known in the art to have a body (10) with a top end (21) and a bottom end (opposite end of 10; see figures see figure 1 and page 1, column 2, lines 32-51 (hereinafter of the form “1:2:32-51”)), wherein at least one of the plurality of hook attachments (attachment 26 for 25) is coupled to the body (see id.), and another of the plurality of hook attachments (attachment 26 for 23) is coupled to the bottom end (see id.), the body further comprising the plurality of hook attachments (attachments 26 for 24, 25). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Han to have a plurality of hook attachments, wherein at least one of the plurality of hook attachments is coupled to the body, and another of the plurality of hook attachments is coupled to the bottom end, the body further comprising the plurality of hook attachments, as taught by Smith, in order to place multiple hooks at spaced locations along the body so as to increase the effectiveness of the device in catching fish.
Furthermore, Smart, similarly directed to a bait delivery device (see, e.g., Abstract), comprising: a body (11) having a plurality of openings (see figure 1 and 2:53-60); a pattern formed by the plurality of openings and configured based on a chum type and a chum release rate (see figure 4, 3:4-6, and 3:29-45), wherein the body is configured for the receipt of chum (functional language that Smart is capable of—Smart expressly teaches the body configured for receipt of bait, but the bait could be substituted for chum; see id.); teaches that it is known in the art for the bait delivery device to comprise: an inner compartment (19) disposed within the body (see figure 4) and configured to store and release a portion of the chum to an outer compartment of the body as another portion of the chum is released from the body. See id., 3:34-45, see also Spec. at paragraph [0017].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Han as modified by Smith to have an inner compartment disposed within the body and configured to store and release a portion of the chum to an outer compartment of the body as another portion of the chum is released from the body, as taught by Smart, in order to use the device over a longer period of time. See Smart at 3:34-45.
Re Claim 2, Han as modified by Smith and Smart teaches that the bottom end is open (see Han at figures 2 and 4 and 3:6-10), the delivery device further comprising: a bottom removable cap (Han 30) configured to seal the flat bottom end. See id. and Han at 3:15-16.
Re Claim 3, Han as modified by Smith and Smart teaches that each of the plurality of openings are similar in shape and size. See Han at figures 1 and 2.
Re Claim 4, Han as modified by Smith and Smart teaches that the top removable flat cap comprises one or more threads (mating with Han 14; see Han at figure 3 and 3:3-6), and wherein the top open end comprises one or more threads. See id.
Re Claim 5, Han as modified by Smith and Smart teaches that the plurality of hook attachments are connected to or connectable to at least one of: the top removable flat cap (via Han 22), the bottom removable cap (via Han 32), or the body (see Han as modified by Smith and Smart in the rejection of claim 1 above). See Han at figure 4 and 3:11-16; Smith at figure 1.
see Han at figure 4 and 3:11-16; Smith 23, 24, 25, see figure 1 and 1:2:32-43), wherein each of the one or more hooks are connected to or connectable to at least one of the hook attachments. See id.
Re Claim 7, Han as modified by Smith and Smart teaches a weight. See Han at 3:6-10.
Re Claim 8, Han as modified by Smith and Smart teaches that the body forms a tube. See Han at figures 1 and 2.
Re Claim 9, Han as modified by Smith and Smart teaches that the top removable flat cap is configured to be coupled (via Han 22) to a fishing line (Han 40). See Han at figures 3 and 4 and 3:11-12.
Re Claim 10, Han as modified by Smith and Smart teaches that the plurality of openings are the same size (see Han at figures 1 and 2), rather than variable in size and shape. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the openings to be variable in size and shape, in order to vary the rate of release of bait from the device as desired. Applicant’s Specification discloses no criticality of the size or shape of the openings, and modifying the shapes and sizes of the openings would result in functionally equivalent openings. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Gfroerer, U.S. Patent No. 2,765,575, in view of Smith and Smart.
Re Claim 1, Gfroerer teaches a chum delivery device (see, e.g., 1:15-17 and 1:60-65) comprising:
A body (12) having a plurality of openings (openings in “foraminous material;” see figures 1 and 3 and 1:54-65);
A top open end (end covered by 14 or covered by 16; see figure 3 and 1:60-65); and
A flat bottom end (other of the ends covered by 14 or 16; see id.);
A pattern formed by the plurality of openings (see figure 3) and configured relative to a chum type (see 1:60-65);
A top removable flat cap (14 or 16) configured to seal the top open end (see id. and 2:17-31, noting that although the cap on one end is harder to remove, it still appears to be harder to remove, i.e., still removable); and
A plurality of hook attachments (38, 40; see figure 1 and 2:12-16);
Wherein the bottom end is closed or open (see 
Wherein the body is configured for the receipt of chum (see 1:60-65);
Wherein the plurality of openings are configured to allow for the release of the chum from the body. See 1:60-65.
Gfroerer does not expressly teach whether the pattern is configured based on a chum type and a chum release rate, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pattern of Gfroerer to be configured based on the chum type and chum release rate, in order to appropriately pattern and size the openings so as to release only fluids or liquid chum if desired (see 1:60-65), and so as to release chum at an optimum rate allowing for both prolonged use and delivery at a rate to entice fish.
Gfroerer additionally does not expressly teach at least one of the plurality of hook attachments coupled to the body and another of the plurality of hook attachments coupled to the flat bottom end, or the body comprising the plurality of hook attachments (see 112(b) rejection of claim 1 above for interpretation of such limitations in this Office Action).
Smith, similarly directed to a lure for fishing, teaches that it is known in the art to have a body (10) with a top end (21) and a bottom end (opposite end of 10; see figures 1 and 3); and a plurality of hook attachments (attachments 26 for 23, 24, 25; see figure 1 and page 1, column 2, lines 32-51 (hereinafter of the form “1:2:32-51”)), wherein at least one of the plurality of hook attachments (attachment 26 for 25) is coupled to the body (see id.), and another of the plurality of hook attachments (attachment 26 for 23) is coupled to the bottom end (see id.), the body further comprising the plurality of hook attachments (attachments 26 for 24, 25). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gfroerer to have a plurality of hook attachments, wherein at least one of the plurality of hook attachments is coupled to the body, and another of the plurality of hook attachments is coupled to the bottom end, the body further comprising the plurality of hook attachments, as taught by Smith, in order to move the hooks closer to the body, and therefore the chum delivery device, so as to increase the effectiveness of the device in catching fish. Compare Gfroerer at figure 1, with Smith at figure 1.
Furthermore, Smart, similarly directed to a bait delivery device (see, e.g., Abstract), comprising: a body (11) having a plurality of openings (see figure 1 and 2:53-60); a pattern formed by the plurality of openings and configured based on a chum type and a chum release rate (see figure 4, 3:4-6, and 3:29-45), wherein the body is configured for the receipt of chum (functional language that Smart is capable of—Smart expressly teaches the body configured for receipt of bait, but the bait could be substituted for chum; see id.); teaches that it is known in the art for the bait delivery device to comprise: an inner compartment (19) disposed within the body (see figure 4) and configured to store and release a portion of the chum to an outer compartment of the body as another portion of the chum is released from the body. See id., 3:34-45, and claim 2, noting that given the properties of diffusion, Smart is configured to perform as claimed; see also Spec. at paragraph [0017].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gfroerer as modified by Smith to have an inner compartment disposed within the body and configured to store and release a portion of the chum to an outer compartment of the body as another portion of the chum is released from the body, as taught by Smart, in order to use the device over a longer period of time. See Smart at 3:34-45.
Re Claim 2, Gfroerer as modified by Smith and Smart teaches that the bottom end is open (see Gfroerer at figure 3, 1:60-65, and 2:17-31), the delivery device further comprising: a bottom removable cap (other of Gfroerer 14 or 16) configured to seal the flat bottom end. See id.
Re Claim 3, Gfroerer as modified by Smith and Smart teaches that each of the plurality of openings are similar in shape and size. See Gfroerer at figure 3.
Re Claim 4, Gfroerer teaches that the top removable flat cap comprises a feature for mating with the top open end (see 1:66-2:2), but does not expressly teach that the mating features are one or more threads, and wherein the top open end comprises one or more threads.
Smith teaches the body comprising a top removable cap (19) configured to seal a top open end (see figure 2 and 1:2:13-23), wherein the top removable cap comprises one or more threads (20; see id.), and wherein the top open end comprises one or more threads (18). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the top removable flat cap and top open end of Gfroerer to each comprise one or more threads, as taught by Smith, in order to use a functionally-equivalent mating structure for improved durability and securement of the cap and end. A simple substitution of one known element for another would obtain KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 5, Gfroerer as modified by Smith and Smart teaches that the one or more hook attachments are connected to or connectable to at least one of: the top removable flat cap, the bottom removable cap, or the body. See Gfoerer at figures 1-3; Smith at figure 1.
Re Claim 6, Gfroerer as modified by Smith and Smart teaches one or more hooks (attached to Gfroerer 38, 40, see Gfroerer at figure 1 and 2:12-16; Smith 23, 24, 25, see figure 1), wherein each of the one or more hooks are connected to or connectable to at least one of the hook attachments. See id.
Re Claim 7, Gfroerer as modified by Smith and Smart teaches a weight. See Gfroerer at figure 1, showing weight below 36, 38; see also Gfroerer 2:7-12.
Re Claim 8, Gfroerer as modified by Smith and Smart teaches that the body forms a tube. See Gfroerer at figures 3 and 5.
Re Claim 9, Gfroerer as modified by Smith and Smart teaches that the top removable flat cap is configured to be coupled to a fishing line (Gfroerer 34). See Gfroerer at figure 1 and 2:7-10.
Re Claim 10, Gfroerer as modified by Smith and Smart teaches that the plurality of openings are the same size (see Gfroerer at figure 3), rather than variable in size and shape. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the openings to be variable in size and shape, in order to vary the rate of release of bait from the device as desired. Applicant’s In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Furthermore, a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments, filed 1/25/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Han and Volaski, or the combined teachings of Gfroerer and Volaski, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han, Smith, and Smart; and Gfroerer, Smith, and Smart.
Volaski is no longer relied upon in the rejections above, in view of Applicant’s amendment to claim 1 to require the body comprising the plurality of hook attachments. Applicant’s arguments directed to the alleged lack of teaching by Han, Volaski, or Gfroerer for the newly recited inner and outer compartments as claimed, are not persuasive in view of the combined teachings of Han, Smith, and Smart; and Gfroerer, Smith, and Smart. See Rem. 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642